DETAILED ACTION
Claims 38 and  46-51 are pending as amended on  10 January 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection of claim 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection under 35 U.S.C. 102(a)(1)/(a)(2)over US Podella. The rejections have been withdrawn. 
 The rejection under  35 U.S.C. 103 over Podella in view of Elshafie or Berger have been withdrawn in light of the amendment.
Applicant’s arguments in light of the amendment have been fully considered.
Applicant argues that Elshafie teaches only cell-free  compositions,  which is different from the instant claimed broth which does not contain living yeast cell.  The examiner disagrees. As acknowledged by Applicant, Elshafie teaches cell –free broth, thus no cells, living or not, which  meets the claimed limitation. 
Applicant’s other arguments are moot as they do not apply to the current rejection.

Claim Rejections - 35 USC § 112
Claim 50 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 50 recites the limitation " the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 38 and  46-51 are  rejected under 35 U.S.C. 103 as being unpatentable over Berger  in view of  US2011/0059873A1 (Weerasooriya), and in further view of Elshafie as evidenced by Daverey,
	Regarding claims 38 and  46-51, Berger  teaches a method for recovery of oil comprises injecting a composition comprising  a primary surfactant such as arylalkyl sulfonate ([0024] and [0028]),  which meets the non-biological surfactant, and one or more co-surfactant ([0015]), water and a solvent such as isopropanol ([0037] and  [0040]), and one or more viscosifiers such as xanthan gum ([0039]), which meets the claimed polymer compound, and alkalis  such as sodium hydroxide ([0037]).
	Berger does not teach the presence of chelating agent. 
	Weerasooriya teaches that chelating agents such as EDTA and  citric acid can be added to alkali-surfactant-polymer flooding  composition for enhanced oil recovery ([0008] and [0014]), wherein the chelating agent prevents precipitation of divalent cations at high pH and chelates with the divalent cations to make them remaining in solution ([0008], [0065] and [0067])), which anticipates the dissolution of scale deposits. 
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the chelating agent of Weerasooriya in the method and composition of Berger. The rationale to do so would have been the motivation provided by the teachings of Weerasooriya that to do so would prevents precipitation of divalent cations at high pH ([0008]). Thus one of ordinary skill in the art would expect the presence of sodium citrate due to the presence of sodium hydroxide ([0037]).
	Berger further teaches that the cosurfactant includes glucose esters ([0036].

	Elshafie teaches that glycolipidic  biosurfactants produced from fermentation of Candida bombicola, which is an equivalent strain of Starmerella bombicola as evidenced by Daverey (p500, second paragraph),  comprises sophorolipids (p2, second paragraph), are effective in reducing surface tension and interfacial tension as well as recovering residue oil (p1,  abstract), and have the advantage of lower toxicity, higher biodegradability, better environmental compatibility and higher selectivity and specific activity at extreme temperature, pH and salinity (p2, first paragraph), wherein the biosurfactant can be applied in the form of fermentation  supernatant broth (p4, Core-flooding Experiments section and p9, last paragraph), which  is cell-free and meets the claimed broth with no living yeasts.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the biosurfactant/ sophorolipids from the fermentation broth  of Candida bombicola/Starmerella bombicola  of Elshafie in the enhanced oil recovery method and composition of Berger  and  Weerasooriya.  The rationale to do so would have been the motivation provided by the teachings of Elshafie that to do so would predictably recover the residue oil with benefit of environmental compatibility and activity at extreme conditions (p2, first paragraph), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a glucose ester surfactant for enhanced oil recovery.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766